


FIRST AMENDMENT TO
MASTER REPURCHASE AGREEMENT
THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (the “Amendment”), dated as
of September 13, 2013, is made and entered into among PULTE MORTGAGE LLC (the
“Seller”), COMERICA BANK (“Comerica”), as agent (in such capacity, the “Agent”)
and a Buyer, and the other financial institutions from time to time signatories
thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Master
Repurchase Agreement dated as of September 28, 2012 (as amended or otherwise
modified from time to time, the “Repurchase Agreement”).
B.    The Agent, the Seller and the Buyers now desire to amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.
2.    The following definitions are added in alphabetical order to Section 1.2
of the Repurchase Agreement:
“Aged Mortgage Loan” shall mean a Mortgage Loan that is an Eligible Mortgage
Loan, and with respect to which each of the following statements shall be
accurate and complete (and Company by including such Mortgage Loan in any
computation of the Sublimits shall be deemed to so represent and warrant to the
Bank as of the date of such computation):


(a)    Such Mortgage Loan is an Eligible Mortgage Loan;
    
(b)    Such Mortgage Loan was originally funded in a Transaction under the
Conforming Loan Sublimit or the FHA Low FICO Score Loan Sublimit;


(c)    Immediately prior to becoming an Aged Mortgage Loan, such Mortgage Loan
was included in the Conforming Mortgage Loan Sublimit or the FHA Low FICO Score
Loan Sublimit; and



Detroit_1481818_3

--------------------------------------------------------------------------------




(d)    Except for the expiration of the Repurchase Date applicable to such
Mortgage Loan prior to the transfer of such Mortgage Loan to the Aged Mortgage
Loan Sublimit from the Conforming Mortgage Loan Sublimit or the FHA Low FICO
Score Loan Sublimit, as applicable, such Mortgage Loan would continue to be
eligible under the Repurchase Agreement as a Conforming Mortgage Loan or an FHA
Low FICO Score Mortgage Loan, as applicable.


“Aged Mortgage Loan Sublimit” is defined in the table set forth in Section
4.2(a).


3.    The definition of “Applicable Margin” in Section 1.2 of the Repurchase
Agreement is amended and restated to read in its entirety as follows:
“Applicable Margin” means (a) for the Daily Adjusting LIBOR Rate, two and five
tenths percent (2.50%) per annum, and (b) for the Prime Reference Rate, one and
twenty five hundredths percent (1.25%) per annum.


4.    The definition of “Buyers’ Margin Percentage” in Section 1.2 of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
“Buyers’ Margin Percentage” means:


(a)    for Conforming Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%);


(b)    for FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%);


(c)    for Jumbo Mortgage Loans, ninety-seven percent (97%);


(d)    for Aged Mortgage Loans, ninety-seven percent (97%);


(e)    for Discretionary Loans, the Buyer’s Margin Percentage for the underlying
type of Purchased Loan which would apply if such Mortgage Loan met the
requirements waived by Agent under Section 22.8; and


(f)    for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan.


5.    The definition of “LIBOR Rate Floor” in Section 1.2 of the Repurchase
Agreement is amended and restated to read in its entirety as follows:
“LIBOR Rate Floor” means twenty five hundredths of one percent (0.25%) per
annum.



2
Detroit_1481818_3

--------------------------------------------------------------------------------




6.    The definition of “Purchase Date” in Section 1.2 of the Repurchase
Agreement is amended and restated to read in its entirety as follows:
“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers. In the case of any Aged
Mortgage Loan, the Purchase Date shall be the Purchase Date for the underlying
Conforming Mortgage Loan or FHA Low FICO Score Mortgage Loan prior to such
Mortgage Loan’s inclusion in the Aged Mortgage Loan Sublimit.
7.    The definition of “Termination Date” in Section 1.2 of the Repurchase
Agreement is amended and restated to read in its entirety as follows:
“Termination Date” means the earlier of (a) September 12, 2014, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.


8.    Section 4.1(b) of the Repurchase Agreement is amended and restated to read
in its entirety as follows:
(b)    the sum of the following, without duplication:
(i) For Purchased Loans which are Conforming Mortgage Loans (other than Aged
Mortgage Loans), the lesser of (A) the Purchase Value all such Conforming
Mortgage Loans, or (B) the Conforming Loan Sublimit, plus
(ii)    For Purchased Loans which are Jumbo Mortgage Loans, the lesser of (A)
the Purchase Value of all such Jumbo Mortgage Loans, or (B) the Jumbo Loan
Sublimit, plus
(iii)    For Purchased Loans which are Aged Mortgage Loans, the lesser of (A)
the Purchase Value of all such Aged Mortgage Loans, or (B) the Aged Mortgage
Loan Sublimit, plus
(iv)    For Purchased Loans which are FHA Low FICO Score Mortgage Loans (other
than Aged Mortgage Loans), the lesser of (A) the Purchase Value of all such FHA
Low FICO Score Mortgage Loans, or (B) the FHA Low FICO Score Loan Sublimit, plus
(v)    For Purchased Loans which are Wet Loans, the lesser of (A) the Purchase
Value of all such Wet Loans, or (B) the Wet Loans Sublimit, plus
(vi)    For Purchased Loans which are Discretionary Loans, the lesser of (A) the
Purchase Value of all such Discretionary Loans, or (B) the Discretionary Loan
Sublimit.



3
Detroit_1481818_3

--------------------------------------------------------------------------------




9.    Section 4.2(a) of the Repurchase Agreement is amended and restated to read
in its entirety as follows:
(a)    The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans
(other than Aged Mortgage Loans) may be as much as one hundred percent (100%) of
the Maximum Aggregate Commitment (the “Conforming Loan Sublimit”).
10.    The table set forth in Section 4.2(c) of the Repurchase Agreement is
amended and restated to read in its entirety as follows:
Type of Purchased Loan
Maximum percentage/amount of Maximum Aggregate Commitment
Name of Sublimit
FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans)
5%
“FHA Low FICO Score Loan Sublimit”
Jumbo Mortgage Loans
10%
“Jumbo Loan Sublimit”
Aged Mortgage Loans
$5,000,000.00
“Aged Mortgage Loan Sublimit”
Discretionary Loans
$3,000,000.00
“Discretionary Loan Sublimit”



11.    Section 9 of Schedule DQ to the Repurchase Agreement is amended and
restated to read in its entirety as follows:
9.    More than sixty (60) days shall have elapsed since the Purchase Date of
any Conforming Mortgage Loan (other than any Aged Mortgage Loan), more than
sixty (60) days shall have elapsed since the Purchase Date of any FHA Low FICO
Score Mortgage Loan (other than any Aged Mortgage Loan), more than forty-five
(45) days shall have elapsed since the Purchase Date of any Jumbo Mortgage Loan,
or more than ninety (90) days, but not less than sixty one (61) days, shall have
elapsed since the Purchase Date of any Aged Mortgage Loan.


12.    The definition of “Eligible Loans” in the first paragraph of Schedule EL
to the Repurchase Agreement is amended and restated to read in its entirety as
follows:
“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans, FHA Low FICO Score Mortgage Loans, Jumbo Mortgage Loans, Aged
Mortgage Loans and Wet Loans that satisfy all criteria for Eligible Loans set
forth on this Schedule EL and are not subject to a Disqualifier. Each Mortgage
Loan must be secured by a first priority Lien on its related Mortgaged Premises.
It may bear interest at a fixed interest rate, at a fluctuating interest rate or
at a fixed or fluctuating interest rate for part of its term followed,
respectively, by a fluctuating or fixed interest rate for the remainder of its
term. No Mortgage Loan shall be an Eligible Loan at any time:


13.    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment

4
Detroit_1481818_3

--------------------------------------------------------------------------------




(a) all of the representations and warranties contained in the Repurchase
Agreement are true, correct and complete in all material respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Repurchase Agreement, and (b) no Default or Event of Default
has occurred and is continuing.
14.    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a party or a signatory or any provision of the Seller’s Articles of
Organization, Operating Agreement or any requirement of law, or result in the
imposition of any Lien on any of its property under any agreement binding on or
applicable to the Seller or any of its property except, if any, in favor of the
Buyers. The Seller represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those which the Seller
has obtained or provided and as to which the Seller has delivered certified
copies of documents evidencing each such action to the Buyers.
15.    No Adverse Claim. The Seller hereby warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Seller a basis to assert a defense, offset or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.
16.    Conditions Precedent. The effectiveness of the amendments hereunder shall
be subject to satisfaction of the following conditions precedent:
(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.

17.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
18.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
19.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.

5
Detroit_1481818_3

--------------------------------------------------------------------------------




20.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.
21.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller and their respective successors
and assigns, except that the Seller may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of each of the
Buyers.
22.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
23.    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
24.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]





6
Detroit_1481818_3

--------------------------------------------------------------------------------




In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
 
 
 
PULTE MORTGAGE LLC
 
 
 
As Seller and Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Scott E. Harris
 
 
 
Name:
Scott E. Harris
 
 
 
Title:
SVP, CFO

    



Signature Page to First Amendment to Master Repurchase Agreement
(1481818)

--------------------------------------------------------------------------------






 
 
 
COMERICA BANK
 
 
 
As Agent, Lead Arranger and a Buyer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Trey Worley
 
 
 
Name:
Trey Worley
 
 
 
Title:
Vice President






Signature Page to First Amendment to Master Repurchase Agreement
(1481818)

--------------------------------------------------------------------------------






 
 
 
BMO HARRIS BANK N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Catherine Blaesing
 
 
 
Name:
Catherine Blaesing
 
 
 
Title:
Vice President






Signature Page to First Amendment to Master Repurchase Agreement
(1481818)

--------------------------------------------------------------------------------






 
 
 
ASSOCIATED BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Jamie Boney
 
 
 
Name:
Jamie Boney
 
 
 
Title:
Vice President






Signature Page to First Amendment to Master Repurchase Agreement
(1481818)

--------------------------------------------------------------------------------






 
 
 
WESTERN ALLIANCE BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Albert Thuma
 
 
 
Name:
Albert Thuma
 
 
 
Title:
VP Specialty Lending








Signature Page to First Amendment to Master Repurchase Agreement
(1481818)